                                   UNITED STATES BANKRUPTCY COURT
                                             MIDDLE DISTRICT OF PENNSYLVANIA
In re:

                                                                                                     Chapter: 11
    Roman Catholic Diocese of Harrisburg
    aka Diocese of Harrisburg                                                                        Case number: 1:20−bk−00599−HWV

                            Debtor 1                                                                 Document Number: 54

                                                                                                     Matter: Application to Employ Waller
                                                                                                     Lansden Dortch & Davis, LLP as Attorney


    Roman Catholic Diocese of Harrisburg
    aka Diocese of Harrisburg
    Movant(s)

    vs.

    Andrew R. Vara
    United States Trustee
    Respondent(s)

                                                                              Notice
Notice is hereby given that:

This Bankruptcy Petition was filed on February 19, 2020.

A hearing on the above referenced matter has been scheduled for:

                          United States Bankruptcy Court
                          Ronald Reagan Federal Building,     Date: 4/2/20
                          Bankruptcy Courtroom (3rd Floor),
                          Third & Walnut Streets, Harrisburg, Time: 09:30 AM
                          PA 17101

Initial requests for a continuance of hearing ( L.B.F. 9013−3, Request to Continue Hearing/Trial with Concurrence) shall be filed with the Court. Requests received by
the Court within twenty−four (24) hours of the hearing will not be considered except in emergency situations. Additional requests for continuance must be filed as a
Motion.

Requests to participate in a hearing telephonically shall be made in accordance with L.B.R. 9074−1(a).

Electronic equipment, including cell phones, pagers, laptops, etc., will be inspected upon entering the Courthouse. These devices may be used in common areas and
should be turned to silent operation upon entering the Courtroom and Chambers.

Photo identification is required upon entering the Courthouse.




Address of the Bankruptcy Clerk's Office:                                            For the Court:
Ronald Reagan Federal Building                                                       Terrence S. Miller
228 Walnut St, Rm 320                                                                Clerk of the Bankruptcy Court:
Harrisburg, PA 17101−1737                                                            By: DeborahGeorge, Deputy Clerk
(717) 901−2800
Hours Open: Monday − Friday 9:00 AM − 4:00 PM                                        Date: March 12, 2020

nthrgreq(02/19)




      Case 1:20-bk-00599-HWV Doc 98 Filed 03/12/20 Entered 03/12/20 09:06:16                                                                             Desc
                           Notice Hearing Required Page 1 of 1
